PER CURIAM.
Appellant, A.J. Interiors, Inc., appeals from the Final Order of the Division of Worker’s Compensation of the Florida Department of Labor and Employment Security which assessed a penalty of $376,947 under section 440.107(7), Florida Statutes (2000). We find that there was substantial competent evidence that appellant’s workers were employees, not independent contractors, and that appellant did not have the required worker’s compensation insurance coverage for its employees.
AFFIRMED.
POLEN, C.J., HAZOURI and MAY, JJ., concur.